Exhibit 21 NeuLion has the following subsidiaries, all of which are wholly owned (directly or indirectly): Name of Subsidiary State or Country of Incorporation Name Under Which Subsidiary Does Business Cycling Television Limited United Kingdom CyclingTV JumpTV International FZ LLC United Arab Emirates JumpTV JumpTV USA Inc. Delaware JumpTV JumpTV USA Holdco, Inc. Delaware JumpTV Sport International Group, LLC Delaware Inactive Deportes Ya, S.A. Argentina Inactive NeuLion USA, Inc. Delaware NeuLion USA NeuLion China Co., Ltd. China NeuLion China TV-Desi, Inc. Delaware TV-Desi Talfazat, LLC Delaware NeuLion USA Interactive Netcasting Systems Inc. Canada INSINC
